                Case 20-10343-LSS           Doc 5887       Filed 08/05/21        Page 1 of 2



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                 Chapter 11

    BOY SCOUTS OF AMERICA AND                              Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                           (Jointly Administered)
                           Debtors.
                                                           Supplemental Objection Deadline:
                                                           August 9, 2021 at 4:00 p.m. (ET)

                                                           Hearing Date:
                                                           August 12, 2021 at 10:00 a.m. (ET)

                                                           Re: D.I. 5466, 5526

    SECOND AMENDED NOTICE OF THE DEBTORS’ MOTION FOR ENTRY OF AN ORDER,
       PURSUANT TO SECTIONS 363(b) AND 105(a) OF THE BANKRUPTCY CODE, (I)
       AUTHORIZING THE DEBTORS TO ENTER INTO AND PERFORM UNDER THE
     RESTRUCTURING SUPPORT AGREEMENT, AND (II) GRANTING RELATED RELIEF

        PLEASE TAKE NOTICE that, on June 29, 2021, Boy Scouts of America and Delaware
BSA, LLC, as debtors and debtors in possession in the above-captioned chapter 11 cases
(collectively, the “Debtors”) filed the Debtors’ Motion for Entry of Order, Pursuant to Sections
363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing the Debtors to Enter Into and Perform
Under the Restructuring Support Agreement, and (II) Granting Related Relief [D.I. 5466] (the
“Motion”) with the United States Bankruptcy Court for the District of Delaware (the “Court”).

        PLEASE TAKE FURTHER NOTICE that any supplemental objections to the Motion
must be in writing, filed with the Clerk of the Court, 824 North Market Street, 3rd Floor,
Wilmington, Delaware 19801, and served upon and received by the undersigned attorneys for the
Debtors on or before August 9, 2021 at 4:00 p.m. (Eastern Time). To the extent any party has
already filed an objection to the Motion consistent with these procedures, it does not need to
refile such objection.

        PLEASE TAKE FURTHER NOTICE that the hearing to determine whether to approve
the relief requested in the Motion will be held via videoconference before The Honorable Laurie
Selber Silverstein of the United States Bankruptcy Court for the District of Delaware on August
12, 2021 at 10:00 a.m. (Eastern Time).

    PLEASE TAKE FURTHER NOTICE THAT IF ANY OBJECTION TO THE
MOTION IS NOT FILED AND SERVED IN ACCORDANCE WITH THIS NOTICE, THE
1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
      identification number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311).
      The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
            Case 20-10343-LSS   Doc 5887   Filed 08/05/21    Page 2 of 2




OBJECTING PARTY MAY BE BARRED FROM OBJECTING TO THE RELIEF
REQUESTED IN THE MOTION AND MAY NOT BE HEARD AT THE HEARING.

Dated: August 5, 2021               MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                     /s/ Paige N. Topper
                                     Derek C. Abbott (No. 3376)
                                     Andrew R. Remming (No. 5120)
                                     Paige N. Topper (No. 6470)
                                     Michelle M. Fu (No. 6661)
                                     1201 North Market Street, 16th Floor
                                     P.O. Box 1347
                                     Wilmington, Delaware 19899-1347
                                     Telephone: (302) 658-9200
                                     Email: dabbott@morrisnichols.com
                                            aremming@morrisnichols.com
                                            ptopper@morrisnichols.com
                                            mfu@morrisnichols.com
                                     – and –
                                     WHITE & CASE LLP
                                     Jessica C. Lauria (admitted pro hac vice)
                                     1221 Avenue of the Americas
                                     New York, New York 10020
                                     Telephone: (212) 819-8200
                                     Email: jessica.lauria@whitecase.com
                                     – and –
                                     WHITE & CASE LLP
                                     Michael C. Andolina (admitted pro hac vice)
                                     Matthew E. Linder (admitted pro hac vice)
                                     Laura E. Baccash (admitted pro hac vice)
                                     Blair M. Warner (admitted pro hac vice)
                                     111 South Wacker Drive, Suite 5100
                                     Chicago, Illinois 60606
                                     Telephone: (312) 881-5400
                                     Email: mandolina@whitecase.com
                                            mlinder@whitecase.com
                                            laura.baccash@whitecase.com
                                            blair.warner@whitecase.com
                                     ATTORNEYS FOR THE DEBTORS AND
                                     DEBTORS IN POSSESSION




                                       2
